Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The indicated allowability of claims 1, 3, and 4 is withdrawn in view of the newly discovered reference(s) to Ke et al. (U.S. 8,026,602 B2) and Kim (U.S. 2003/0153171 A1). Rejections based on the newly cited reference(s) follow.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Ke et al. (8026602) in view of Kim (2003/0153171, hereinafter, “Kim”).
Regarding claims 1 and 3, Ke discloses in Figs. 2A-2E and related texts a base material (20) having a first (top) and a second (bottom) surface; 

wherein a first (bottom) surface of the metal pad is in contact with a surface of the base material;
a metal pedestal (281);
wherein a first (bottom) surface of the metal pedestal is in contact with a second (top) surface of the metal pad; and
solder bump (282) in contact with a second (top) surface of the metal pedestal;
a passivation layer (232) between the metal pedestal and the metal pad with a via (232a) in the passivation layer, wherein the metal pedestal contacts the metal pad through the via in the passivation layer: and 
wherein the metal pedestal is deposited on the passivation layer and the second (top) surface of the metal pad.     
Although in practice no metal pad is very likely to have a perfectly circular or square cross section in plan view, Ke  does not  specifically disclose wherein the metal pad has a cross section that, when viewed in a top-down view, is an oblong shape. In the same field of endeavor, however Kim discloses a wafer level package having an elongated oblong metal pad (62; see Fig. 5b). It would have been obvious at the time filing date to have an oblong shape to better accommodate other elements of the design, since area is always a scarce commodity in the industry.                                                                                           
	Regarding claim 4, Ke and Kim together teach all the limitations of claim 3, Kim further discloses in ¶0036 a passivation layer with a thickness in the claimed range. It would have been 

Telephone Inquiry Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASMINE J CLARK whose telephone number is (571)272-1726.  The examiner can normally be reached on 8:30-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ZANDRA SMITH can be reached on (571) 2722924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/JASMINE J CLARK/Primary Examiner, Art Unit 2816